Exhibit 10.2

 

 

AMENDMENT TO THE

 

PURCHASE AGREEMENT

 

regarding the shares of

 

Suez-Lyonnaise Télécom SA

 

and certain Intercompany Loans

 

dated as of

 

15 March, 2004

 

 

1

--------------------------------------------------------------------------------


 

This amendment agreement (the “Amendment Agreement”) to the Purchase Agreement
regarding the shares of Suez-Lyonnaise Télécom SA and certain Intercompany Loans
dated March 15, 2004 (the “Purchase Agreement”) is entered into on July 1, 2004,
by and among:

 

MédiaRéseaux SA, a French société anonyme organized under the laws of France,
with a capital of 94,296,084.29, having its registered office at 10, rue Albert
Einstein, 77420 Champs-sur-Marne, registered with the Registry of Commerce and
Companies of Meaux under the number 404 453 615, duly represented by Mr. Ray
Collins, duly authorised (“Buyer”),

 

Suez SA, a société anonyme organized under the laws of France having its
registered office at 16, rue de la Ville-l’Évêque, registered at the Registry of
Commerce and Companies of Paris under the number 542 062 559, duly represented
by Mr. Michel Sirat, duly authorised  (“Seller”);

 

UPC France Holding BV, a Netherlands private limited liability company having
its principal offices at Boeing Avenue 53, 1119PE Schiphol-Rijk, Postbus 74763,
1070BT Amsterdam, registered at the companies registry of Amsterdam under the
number 34139074, duly represented by Mr. Ray Collins, duly authorised (“UPC
Shareholder”); and

 

UnitedGlobalCom, Inc., a Delaware corporation, duly represented by Mr. Jeremy
Evans, duly authorised (“UGC”).

 

(MédiaRéseaux, Suez, UPC Shareholder and UGC are also herein collectively
referred to as the “Parties” and individually as “a Party” or “each Party”).

 

W I T N E S S E T H

 

WHEREAS, the Parties have entered into the Purchase Agreement;

 

WHEREAS, the Parties now wish to amend the Purchase Agreement on and subject to
the terms of this Amendment Agreement;

 

In this Amendment Agreement, unless otherwise provided or the context otherwise
requires, terms and expressions defined in the Purchase Agreement have the same
meaning when used in this Amendment Agreement.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows.

 


1.                                      COVENANTS OF SELLER AND BUYER

 

1.1                                 Section 5.8(b) “Provision of Financial
Statements, Reports and Certain Other Information” of the Purchase Agreement is
hereby amended by deleting it in its entirety and substituting the following
Section:

 

“Seller shall deliver to Buyer the 2003 Financial Statements within 3 days
following the delivery by the statutory auditors of their report on such
financial statements.  Buyer shall deliver to Seller the UPC 2003 Financial
Statements on the same day.  Immediately prior to and after Closing Buyer will
provide reasonable access for Ernst & Young, the Seller’s statutory auditors to
the 2003 audit report of KPMG, Buyer’s statutory auditors, on the UPC France
Companies as it pertains to the consolidation of UPC France within the UPC
Distribution group.  In addition, at Closing the audited 2003 accounts and
auditors report of UPC France SA will be provided.  All references to the “UPC
Audited 2003 Financial Statements” or the “UPC Unaudited 2003 Financial
Statements” in this Agreement shall be interpreted as references to the “UPC
2003 Financial Statements” and all references to the “UPC 2003 Financial
Statements” as being audited shall be ignored in construing this Agreement.
 Seller hereby acknowledges that the UPC 2003 Financial Statements in the form
attached to this Agreement have not been certified by the statutory auditors of
Buyer with the understanding that such acknowledgment shall not impair or affect
whatsoever the obligation of Buyer to deliver to Seller the audited consolidated
accounts for the period commencing on January 1, 2004 and ending at the
Reference Date for the UPC French Cable Business provided for in Article 2.7.1
(b).”

 


1.2                                 SECTION 5.9.2 “CONVERSION OF PORTIONS OF
INTERCOMPANY LOAN, BUYER INTERCOMPANY LOANS AND UPC FRANCE INTERCOMPANY LOAN” OF
THE PURCHASE AGREEMENT IS HEREBY AMENDED BY DELETING IT IN ITS ENTIRETY AND
SUBSTITUTING THE FOLLOWING SECTION:


 

“Prior to the Closing Date, Buyer shall procure that Buyer Intercompany Loans
are paid off or capitalized so that the debt of the Buyer, such debt not
including debt incurred in connection with the transactions contemplated by this
Agreement, at Closing does not exceed EUR 60 million and Buyer shall pay off or
capitalize the UPC France Intercompany Loans to the UPC France Companies.  Any
such capitalization of Buyer Intercompany Loans and UPC France Intercompany
Loans shall be done so as not to create income to the UPC France Companies.”

 

1.3                                 Section 5.11 “Affiliate Commercial
Contracts” of the Purchase Agreement is hereby amended by deleting it in its
entirety and substituting the following Section:

 

“UPC Shareholder will deliver to Seller as soon as practicable after Closing a
detailed description of the financial effect on Buyer and its Subsidiaries of
the contracts with respect to the services listed in Schedule 5.11 (including in
particular a comparison with the current financial conditions of the
corresponding services at the Company’s level).  The Parties will use best
efforts to agree the material terms of the contracts with respect to the
services listed in Schedule 5.11 within 30 days of the delivery of such
description, recognizing the key principles of (i) permitting Buyer and its
Affiliates to realize synergies within the UPC Group and (ii) that the

 

3

--------------------------------------------------------------------------------


 

contracts must be in the corporate interest of Buyer, taking into account, in
particular, the preservation of the interests of both shareholders in Buyer.  To
the extent agreement with respect to the material terms of contracts for the
services listed in Schedule 5.11 is reached prior to the expiry of the 30 day
period referred to above, Exhibit 2.2(c)(2) to the Shareholders Agreement will
be completed with effect from Closing to contain a summary of such services and
the corresponding material terms.  As to any services for which agreement on
material terms is not reached before the expiry of the 30 day period, Buyer may
nevertheless proceed after the expiry of the 30 day period with the
implementation of such service arrangements with effect from Closing, subject to
and in accordance with the procedures of Section 2.2(c)(2) of the Shareholders
Agreement.”

 

1.4                                 A new Section 5.17 “New Paris Première
Contract” of the Purchase Agreement is added as follows:

 

“If it appears that the annualised financial consideration payable under the new
Paris Première contracts entered into shortly before the Signing Date exceeds
that payable under similar programming contracts then effective in the market
(the “deviation”), by ten per cent (10%) or more, the Buyer and its Subsidiaries
shall be compensated for the full deviation and compensation shall be
implemented by way of an increase in the annual financial consideration payable
under the GSA agreement, or such other intercompany agreement with respect to
the services listed in Schedule 5.11 as is nominated by Buyer, such that the
aggregate payments under such agreement are increased by an amount equal to the
deviation.  In the absence of such compensation, Seller shall be deemed to have
warranted that the deviation shall not be more than ten per cent (10%) and Buyer
shall be entitled to claim indemnification under Section 9 of the Purchase
Agreement for the full deviation but without the application of the limitations
on Seller’s liability under Section 9.7. For the purposes of clarity, the ten
million euros (€10,000,000) threshold set forth in Section 2.2 (c) (2) of the
Shareholders Agreement shall, accordingly, not be applicable to the GSA
agreement or any such other intercompany agreement as nominated by the Buyer.”

 

1.5                                 A new Section 2.7.8 “Consolidation Shares
Amount Adjustment” of the Purchase Agreement is added as follows:

 

“For the sake of clarity, it is understood that any difference between the
Provisional Consideration Shares Amount and the Consideration Shares Amount, as
finally determined in accordance with Section 2.7 of the Agreement, will first
lead to an adjustment of the Cash Consideration and, secondly, only if and to
the extent necessary, of the Consideration Shares Amount.”

 


2.                                      CONDITIONS TO BUYER’S OBLIGATION TO
CLOSE

 

A new Section 5.18 “Cannes and Epinal Networks” of the Purchase Agreement is
added as follows:

 

4

--------------------------------------------------------------------------------


 

“The Parties acknowledge that Seller has satisfied the condition precedent in
Section 7.4(b) and further agree that Seller shall use its best efforts to
assist Buyer and on behalf of Rapp 16 SA in executing the deed of notary for non
moveable assets of the Cannes and Epinal Networks as soon as practicable after
Closing.”

 


3.                                      UPC REPRESENTATIONS AND WARRANTIES

 

As a result of the non certification of the UPC Unaudited 2003 Financial
Statements, Schedule 4, Section 4 “Accounts” of the Purchase Agreement is hereby
amended by deleting it in its entirety and substituting the following Section:

 

(a)                                  “Attached hereto as Exhibit 4(a) is a
certified copy of the consolidated financial statements of the UPC France
Companies (balance sheet, profit and loss statements and notes thereto) for the
fiscal year ended December 31, 2003 (the “UPC 2003 Financial Statements”).  The
UPC 2003 Financial Statements are accurate and sincere in accordance with the
UPC France Companies’ books and records. The UPC 2003 Financial Statements have
been prepared in accordance with US GAAP, and give a true and fair view of the
consolidated financial position and results of operations of the UPC France
Companies as at the date at which they were established and for the annual
period then ended.

 

(b)                                 Each of the UPC Management Financial Reports
for months in 2004 ending on the month preceding that in which the Closing Date
occurs, have been and will have been prepared in good faith.

 

(c)                                  Except as disclosed in Exhibit 4(c), there
are no off-balance sheet items or any other Indebtedness or liability, absolute
or contingent (including any Liabilities relating to factoring or crédit-bail
arrangements) that should be accounted for in accordance with US GAAP which will
not be fully accrued or provisioned in, or otherwise disclosed in the exhibits
to the UPC 2003 Financial Statements or the UPC French Cable Business Reference
Date Accounts as at the date at which they were established.

 

(d)                                 Except as set forth in Exhibit 4(d), none of
the UPC France Companies has granted any guaranty, charge or other real or
personal security for its own Liabilities or Liabilities of any Person,
including UGC or any Affiliate of UGC, outside of the normal course of business
or which is not reflected in the UPC 2003 Financial Statements or the UPC French
Cable Business Reference Date Accounts, as the case may be.

 

(e)                                  There is no Indebtedness of any kind,
including any account advance or cash pooling agreement, existing or to be
incurred on or prior to the Closing Date payable by Buyer or its Affiliates to
any of the UPC France Companies or by any of the UPC France Companies to Buyer
or its Affiliates except as identified in Exhibit 4(e).

 

5

--------------------------------------------------------------------------------


 

(f)                                    Except as shown in the UPC 2003 Financial
Statements, the UPC French Cable Business Reference Date Accounts or in Exhibit
4(f), none of the UPC France Companies is directly or indirectly liable upon or
with respect to (by discount, repurchase agreements or otherwise), or obliged in
any other way to provide funds in respect of, or to guarantee or assume, any
debt, obligation or dividend of any Person, except endorsements in the ordinary
course of business in connection with the deposit, in banks or other financial
institutions, of items for collection.

 

(g)                                 Except as set forth in Exhibit 4(g), none of
the UPC France Companies has at any time within the past five (5) years
suspended the payment of its debts as they fall due (“cessation de paiements”)
or been declared in judicial liquidation (“liquidation judiciaire”), or made an
amicable settlement with its creditors (“règlement amiable”), or been declared
in judicial reorganization (“redressement judiciaire”), or been declared under
the threat of any such proceedings.”

 

4.                                      MISCELLANEOUS

 

4.1                                 Absence of Novation

 

Subject to the amendments referred to in Sections 1, 2 and 3 hereof, the
Purchase Agreement shall remain in full force and effect.

 

This Amendment Agreement does not result in the novation of the obligations of
the Parties under the Purchase Agreement.

 

4.2                                 Applicable Law

 

This Amendment Agreement shall be governed by and implemented, construed and
interpreted in accordance with the substantive laws of the Republic of France.

 

4.3                                 Consent to Jurisdiction

 


ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT AGREEMENT
WHICH CANNOT BE SETTLED AMICABLY SHALL BE SUBMITTED TO THE EXCLUSIVE
JURISDICTION OF THE COURTS IN PARIS, FRANCE.


 

The validity, construction, performance and enforceability of this Amendment
Agreement shall be governed by the laws of France, without application of its
conflict of laws principles.

 

IN WITNESS WHEREOF, this Amendment Agreement has been signed by or on behalf of
each of the Parties as of the day first above written.

 

6

--------------------------------------------------------------------------------


 

 

SUEZ SA

 

 

 

By:

 

/s/ Michel Sirat

 

 

 

 

 

Name:

Michel Sirat

 

 

Title:

 

 

 

 

MEDIARESEAUX SA(S)

 

 

 

By:

 

/s/ Raymond Collins

 

 

 

 

 

Name:

Raymond Collins

 

 

Title:

Director Strategy

 

 

 

UPC FRANCE HOLDING BV

 

 

 

By:

 

/s/ Raymond Collins

 

 

 

 

 

Name:

Raymond Collins

 

 

Title:

Director Strategy

 

 

 

UNITEDGLOBALCOM, INC.

 

 

 

By:

 

/s/ Jeremy Evans

 

 

 

 

 

Name:

Jeremy Evans

 

 

Title:

Attorney-in-fact

 

7

--------------------------------------------------------------------------------